The appellee’s motion for vacation of the suspension of the order of the Public Service Board in the above-captioned cases authorizing construction of the Queen City Tap so-called is granted effective January 17, 1977, unless on or before that date, briefs and printed cases have been filed in the Supreme Court by all appellants in these cases; and if the above condition is complied with, this order of vacation shall then become effective February 9, 1977, unless otherwise ordered by the Supreme Court.